Citation Nr: 1045537	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army 
from June 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for a bilateral 
knee disorder and an increased (compensable) compensable rating 
for residuals of a bilateral second toe phalangectomy with k-wire 
fixation of the right foot (claimed as hammertoe).  In 
February 2009, the Board granted an increased rating for 
residuals of a bilateral second toe phalangectomy with k-wire 
fixation of the right foot and remanded the claim for service 
connection for a bilateral knee disorder for further development.  
The claim for service connection has now returned to the Board 
for adjudication.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was treated for bilateral knee problems while on 
active duty and has experienced a continuity of bilateral knee 
symptoms since that time.

2.  The Veteran's assertions are credible.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a bilateral knee disorder are 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim for service 
connection for a bilateral knee disorder, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

II.  Service Connection for Bilateral Knee Disorder

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. 
Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, service treatment records show that the Veteran 
underwent arthroplasty of the second toe bilaterally in May 1980.  
In July 1981, the Veteran was treated for laxity in his bilateral 
knees.  Lateral laxity and patellar crepitus was also noted by a 
service examiner in September 1981.  He was diagnosed with 
patellofemoral syndrome in September 1981.  The October 1984 
separation examination report reflects abnormal lower 
extremities, and the Veteran reported on his October 1984 Report 
of Medical History that he experienced "trick" or locked knee.

VA outpatient records from 2006 through 2008 contain the 
Veteran's complaints of bilateral knee pain.  A March 2007 X-ray 
revealed moderate osteoarthrosis of the right knee with probable 
ossified intra-articular bodies, and tiny osteophytes of the left 
knee.

M.H., the Veteran's mother, remarked in November 2008 that she 
had observed the Veteran having problems with his knees since he 
left active duty.  She had personally observed the Veteran's knee 
collapsing on him on several occasions.  J.C., a friend of the 
Veteran, added in November 2008 that he observed the Veteran's 
unstable knees since he left active duty.  He noted that there 
were several occasions when the Veteran's knees would collapse.

During his November 2008 Board hearing, the Veteran testified 
that he did not walk the same way since having toe surgery while 
on active duty.  He remarked that his knee pain began after his 
toe surgery.

On VA examination in March 2009, the examiner noted that the 
Veteran started to have pain in his knees while on active duty, 
approximately one year after he underwent foot surgery.  It was 
further noted that the Veteran's complaints had become 
progressively worse since that time.  After performing an 
examination, the examiner gave a diagnosis of bilateral knee 
degenerative joint disease.  The examiner opined that the 
Veteran's bilateral knee disability was less likely as not a 
result of the Veteran's active duty but added that the cause of 
the bilateral knee arthritis was multifactorial.  The examiner 
said that the Veteran's arthritis was the result of the Veteran's 
weight, genetics, and foot condition.

Based on a review of the record, and by extending reasonable 
doubt to the Veteran, the Board finds that service connection for 
a bilateral knee disorder is warranted on a secondary basis.  38 
C.F.R. § 3.310(a).  As reviewed above, the service treatment 
records show that the Veteran was treated for a bilateral knee 
disorder while on active duty, and the Veteran has a current 
diagnosis of bilateral knee degenerative joint disease.  The 
remaining question is whether the Veteran's currently diagnosed 
bilateral knee disorder is related to either an event from the 
Veteran's active duty (direct basis), or to another currently 
service-connected disorder (secondary basis).

The Board observes that the March 2009 VA examiner opined that 
the Veteran's bilateral knee disorder was less likely than not a 
result of the Veteran's active duty.  This evidence weighs 
against a claim of direct service connection.  However, the 
March 2009 VA examiner also opined that the Veteran's bilateral 
knee disorder was due, in part, to his foot condition.  The 
Veteran's foot condition has been service connected.  Thus, the 
March 2009 VA examination report provides evidence that supports 
a claim of service connection on a secondary basis.

Additionally, the Board observes that lay statements are of 
record which provide a continuity of symptomatology from the 
Veteran's active duty through the present.  M. H. and J. C. have 
both provided statements attesting to a continuity of observed 
symptoms.  In other statements and in his November 2008 Board 
hearing, the Veteran testified that he has experienced knee 
symptoms since his in-service bilateral toe surgery.  Moreover, 
the October 1984 Report of Medical History and separation 
examination report support the lay assertions, as they 
demonstrate that the Veteran experienced bilateral knee symptoms 
when he left active duty.  Thus, the Board finds the lay 
statements credible regarding a continuity of symptomatology.

In light of the March 2009 VA examination report which attributes 
the Veteran's bilateral knee disorder in part to his service-
connected foot disorder, and the lay statements which credibly 
provide a continuity of the Veteran's bilateral knee symptoms 
since his in-service foot surgery, the Board finds that service 
connection for a bilateral knee disorder is warranted on a 
secondary basis to the service-connected residuals of a bilateral 
second toe phalangectomy with k-wire fixation of the right foot.




ORDER

Service connection for a bilateral knee disorder is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


